Exhibit 10.2


Agreement Relating to Indemnification and Clawback Rights, and Release


This Agreement Relating to Indemnification and Clawback Rights, and Release
("Agreement") is made and entered into this February 6th, 2012 (the “Effective
Date”) by and between The Spectranetics Corporation (“Spectranetics”) and Trung
Pham (“Pham”).


1.    Definitions.


“Appeal,” when used as a noun, means any challenge to any decision or verdict
made by the Trial Court or the jury empanelled by the Trial Court, where such
challenge is made in a court other than the Trial Court. When used as a verb, it
means the process of undertaking an Appeal.


“Appellate Court” means a court that hears an Appeal.


“Case” means U.S. v. George John Schulte, et al., case number 10-CR-0045-WYD, to
the extent of the charges contained in the Second Superseding Indictment dated
May 5, 2011.


“Charter Documents” means the Certificate of Incorporation and Bylaws of
Spectranetics.


“Clawback Rights” means the rights of Spectranetics to recover Legal Fees and
Expenses advanced to or on behalf of Pham commencing with the date that the
Federal Investigation started, in the event that the verdict or findings at the
Trial would result in Pham’s being required to repay amounts, whether those
rights arise under the DGCL, the Charter Documents, or the Undertaking.


“DGCL” means the Delaware General Corporation Law.
 
“Federal Investigation” means: the investigations initiated by the United States
government on or after September 4, 2008, including, but not limited to
investigations and proceedings of or brought by the U.S. Food and Drug
Administration, the U.S. Immigration and Customs Enforcement, and/or the U.S.
Department of Justice.


“Indemnification Rights” means Pham’s right to advancement of expenses and
indemnification pursuant to the DGCL, the Charter Documents and/or the
Undertaking.


“Legal Fees and Expenses” means: (i) fees paid or to be paid to attorneys for
their time in investigating, preparing to defend, or defending the Federal
Investigation, paid or to be paid by Spectranetics to or on behalf of Pham; and
(ii) expenses for investigating, preparing to defend, and defending the Federal
Investigation, that were paid or to be paid by Spectranetics to or on behalf of
Pham.


“New Trial” means legal proceedings in the Trial Court relating to the Case that
take place as a result of the Trial being declared a mistrial, or as a result of
an Appeal that is Successful.


“Successful” means a ruling by an Appellate Court which results in an
over-ruling of a decision by the Trial Court and an order for a new trial.



1

--------------------------------------------------------------------------------


“Trial” means legal proceedings that take place in the Trial Court relating to
the Case on or after January 1, 2012, including pre-trial motions, the trial,
motions during the trial, sentencing, and any briefing relating to those
activities, but specifically excluding any New Trial or any legal action
relating to the Case that takes place in or is directed to a court other than
the Trial Court, including but not limited to any Appeal.


“Trial Court” means the United States District Court for the District of
Colorado.


“Undertaking” means the Affirmation and Undertaking for Advancement of Expenses
Pursuant to Delaware General Corporation Law §145(e) and the Bylaws of The
Spectranetics Corporation signed by Pham and dated October 17, 2008.


2.    Clawback Rights and Indemnification Rights. Except as specifically
provided in this Agreement, Spectranetics will have no further Clawback Rights
regarding Legal Fees and Expenses under the DGCL, the Charter Documents and/or
the Undertaking. Except as specifically provided in this Agreement, Pham will
have no further Indemnification Rights under the DGCL, the Charter Documents
and/or the Undertaking.


3.    Payments.


a.    Spectranetics will reimburse Pham an amount not to exceed $525,000 for his
Legal Fees and Expenses that are incurred on or after January 1, 2012 solely for
the Trial and any Appeal that is not Successful. For purposes of calculating
amounts paid by Spectranetics on behalf of Pham, the following rules will apply
for people and entities retained by Pham and a co-defendant: ½ of the actual
cost for a court reporter and transcripts; ½ of the actual cost of one person to
do computer work; ½ of the actual cost of a jury consultant; ½ of the actual
cost of expert witnesses; and 1/3 of the actual cost of computer data storage by
Iris. Spectranetics will pay the enumerated expenses in full, but only the
fractions listed will be applied for purposes of the dollar cap in the first
sentence of this subsection.


b.    Spectranetics will reimburse Pham an amount not to exceed a total of
$400,000 for his Legal Fees and Expenses that are incurred for any and all: (i)
Appeals that are Successful and/or; (ii) New Trials.


c.    Spectranetics will advance $200,000 (the “Advance Amount”) of the amount
permitted under subsection (a) within 10 days of the Effective Date. The
remainder of the amounts that may come due under this Agreement will be paid as
follows: Pham will deliver copies of his attorney’s bills and receipts for Legal
Fees and Expenses covered under subsections (a) and (b) to Spectranetics. Once
Pham has presented bills and receipts totaling the Advance Amount, Spectranetics
will pay Pham (or his attorneys) the amounts of Legal Fees and Expenses shown on
that documentation that is over the Advance Amount within 30 days of receipt up
to the total amount noted in subsections (a) and/or (b) as applicable.


4.    Release.


a.    Pham releases, acquits and forever discharges Spectranetics from any and
all actions, causes of action, suits, claims, demands, rights, controversies,
debts, agreements, damages, costs, expenses, liabilities and compensation
whatsoever (collectively, “Claims”) that Pham now has or may hereafter have
against Spectranetics on account of or arising out of any matter, thing, or
event which has happened, developed or occurred, whether known or unknown, at
any time prior to the Effective Date.

2

--------------------------------------------------------------------------------




b.    Spectranetics releases, acquits and forever discharges Pham from any and
all Claims that Spectranetics now has or may hereafter have against Pham on
account of or arising out of any matter, thing, or event which has happened,
developed or occurred, whether known or unknown, at any time prior to the
Effective Date.


c.    Pham and Spectranetics do not release each other from any Claims arising
out of the breach or alleged breach of this Agreement.


5.    Unknown Facts. Pham and Spectranetics acknowledge that they are aware that
they or their attorneys may later discover facts different from or in addition
to the facts which they now know or believe to be true with respect to the
subject matter of this Agreement, but that it is their intention to, and they
do, fully, finally, absolutely, and forever settle any and all claims, disputes
and differences which do now exist, may exist, or may have existed between them
as set forth herein and that in furtherance of such intention, the mutual
general release given above shall be, and remain, in effect as a full and
complete mutual and general release, notwithstanding any mistake of fact or the
discovery of any different or additional facts.


6.    Miscellaneous.


a.    Successors and Assigns. The provisions of this Agreement will be deemed to
bind, obligate and extend to, and inure to the benefit of the parties’
successors and assigns.


b.    Entire Agreement and Amendment. This Agreement contains the entire
agreement and understanding between Spectranetics and Pham and supersedes and
replaces all prior negotiations or proposed agreements, written or oral relating
to its subject matter. Neither of the parties has entered into this Agreement in
reliance upon any promise, representation or warranty not contained in this
Agreement. Each party has fully and carefully read the foregoing Agreement,
knows and understands its contents, has had the advice of legal counsel, and
signs it freely. This Agreement may be amended only by a writing signed by both
Spectranetics and Pham.


c.    Method of Signing. This Agreement may be executed electronically and in
two or more counterparts, each of which will be deemed an original and all
together will constitute one and the same instrument.


d.    Notices. Any notice, request, instruction or other document to be given
under this Agreement will be in writing and will be delivered personally or sent
by a reputable overnight courier to the addresses shown on the signature page or
to another address that is provided by notice under this subsection.


The remainder of this page is intentionally left blank.

3

--------------------------------------------------------------------------------


Signature page to Agreement Relating to Indemnification and Clawback Rights, and
Release






The Spectranetics Corporation




By:     /s/ Roger Wertheimer                    




9965 Federal Drive
Colorado Springs, CO 80921-3617






/s/ Trung Pham                        
Trung Pham


Address for Notices:                    
 
 
Approved by:
 




/s/ Michele Berdinis Fagin                        
Michele Berdinis Fagin
Sparks Willson Borges Brandt & Johnson, P.C.
24 S. Weber Street, Suite 400
Colorado Springs, CO 80903


Outside counsel to The Spectranetics Corporation




/s/ Fredric M. Winocur                        
Fredric M. Winocur
Ridley McGreevy & Winocur
303 16th Street Suite 200
Denver, CO 80202


Counsel to Trung Pham




4